Exhibit 10.1

EXECUTION VERSION

 

--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

Dated as of April 13, 2006

by and among

HUGHES NETWORK SYSTEMS, LLC

HNS FINANCE CORP.

THE GUARANTORS LISTED ON SCHEDULE I HERETO

and

BEAR, STEARNS & CO. INC.

MORGAN STANLEY & CO. INCORPORATED

BANC OF AMERICA SECURITIES LLC

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of April 13, 2006, by and among Hughes Network Systems, LLC, a Delaware
limited liability company (the “Company”), HNS Finance Corp., a Delaware
corporation (“HNS Finance” and, together with the Company, the “Issuers”), the
guarantors listed on Schedule I hereto (the “Guarantors”) and Bear, Stearns &
Co. Inc., Morgan Stanley & Co. Incorporated and Banc of America Securities LLC
(each an “Initial Purchaser” and, together, the “Initial Purchasers”), who have
agreed to purchase the Issuers’ 9  1/2% Senior Notes due 2014 (the “Initial
Notes”) pursuant to the Purchase Agreement (as defined below).

This Agreement is made pursuant to the Purchase Agreement, dated April 6, 2006
(the “Purchase Agreement”), by and among the Issuers, the Guarantors and the
Initial Purchasers. In order to induce the Initial Purchasers to purchase the
Initial Notes, the Issuers have agreed to provide the registration rights set
forth in this Agreement. The execution and delivery of this Agreement is a
condition to the obligations of the Initial Purchasers set forth in Section 10
of the Purchase Agreement. Capitalized terms used herein and not otherwise
defined shall have the meaning assigned to them in the Indenture, dated as of
April 13, 2006 (the “Indenture”), among the Issuers, the Guarantors and Wells
Fargo Bank, National Association, as trustee, relating to the Initial Notes and
the Exchange Notes (as defined below).

The parties hereby agree as follows:

SECTION 1. DEFINITIONS

As used in this Agreement, the following capitalized terms shall have the
following meanings:

Act: The Securities Act of 1933, as amended.

Affiliate: As defined in Rule 144.

Broker-Dealer: Any broker or dealer registered under the Exchange Act.

Business Day: Any day other than a Saturday, a Sunday or a day on which banking
institutions in the City of New York are authorized or required by law,
regulation or executive order to remain closed.

Closing Date: The date hereof.

Commission: The Securities and Exchange Commission.

Consummate: An Exchange Offer shall be deemed “Consummated” for purposes of this
Agreement upon the occurrence of (a) the filing and effectiveness under the Act
of the Exchange Offer Registration Statement relating to the Exchange Notes to
be issued in the Exchange Offer, (b) the maintenance of such Exchange Offer
Registration Statement continuously effective and the keeping of the Exchange
Offer open for a period not less than the period required pursuant to
Section 3(b) hereof and (c) the delivery by the Issuers to the Registrar under
the Indenture of Exchange Notes in the same aggregate principal amount as the
aggregate principal amount of Initial Notes validly tendered by Holders thereof
pursuant to the Exchange Offer.



--------------------------------------------------------------------------------

Consummation Deadline: As defined in Section 3(b) hereof.

Exchange Act: The Securities Exchange Act of 1934, as amended.

Exchange Notes: The Issuers’ 9  1/2% Senior Notes due 2014 to be issued pursuant
to the Indenture in the Exchange Offer.

Exchange Offer: The exchange and issuance by the Issuers of a principal amount
of Exchange Notes (which shall be registered under the Act pursuant to the
Exchange Offer Registration Statement) equal to the outstanding principal amount
of Initial Notes that are validly tendered by such Holders in connection with
such exchange and issuance pursuant to the terms of the Exchange Offer
Registration Statement.

Exchange Offer Registration Statement: The Registration Statement relating to
the Exchange Offer, including the related Prospectus.

Holders: As defined in Section 2 hereof.

Prospectus: The prospectus included in a Registration Statement at the time such
Registration Statement is declared effective, as amended or supplemented by any
prospectus supplement and by all other amendments thereto, including
post-effective amendments, and all material incorporated by reference into such
Prospectus.

Recommencement Date: As defined in Section 6(d) hereof.

Registration Default: As defined in Section 5 hereof.

Registration Statement: Any registration statement of the Issuers and the
Guarantors relating to (a) an offering of Exchange Notes pursuant to an Exchange
Offer or (b) the registration for resale of Transfer Restricted Securities
pursuant to the Shelf Registration Statement, in each case, (i) that is filed
pursuant to the provisions of this Agreement, (ii) including the Prospectus
included therein, and (iii) including all amendments and supplements thereto
(including post-effective amendments) and all exhibits and material incorporated
by reference therein.

Rule 144: Rule 144 promulgated under the Act.

Shelf Registration Statement: As defined in Section 4(a) hereof.

Shelf Registration Statement Effectiveness Deadline: As defined in Section 4(a)
hereof.

Suspension Notice: As defined in Section 6(d) hereof.

TIA: The Trust Indenture Act of 1939 (15 U.S.C. Section 77aaa-77bbbb), as in
effect on the date of the Indenture.

 

2



--------------------------------------------------------------------------------

Transfer Restricted Securities: Each Initial Note until the earliest to occur of
(a) the date on which such Initial Note has been exchanged in the Exchange Offer
by a Person (other than a Broker-Dealer) for an Exchange Note entitled to be
resold to the public by the Holder thereof without complying with the prospectus
delivery requirements of the Act in the Exchange Offer, (b) following the
exchange by a Broker-Dealer in the Exchange Offer of an Initial Note for an
Exchange Note, the date on which such Exchange Note is sold to a purchaser who
receives from such Broker-Dealer on or prior to the date of such sale a copy of
the Prospectus contained in the Exchange Offer Registration Statement, (c) the
date on which such Initial Note has been effectively registered under the Act
and disposed of in accordance with the Shelf Registration Statement or (d) the
date on which such Initial Note is distributed to the public pursuant to Rule
144.

SECTION 2. HOLDERS

A Person is deemed to be a holder of Transfer Restricted Securities (each, a
“Holder”) whenever such Person owns Transfer Restricted Securities.

SECTION 3. REGISTERED EXCHANGE OFFER

(a) Unless the Exchange Offer shall not be permitted by applicable law or
Commission policy, the Issuers and the Guarantors shall (i) cause the Exchange
Offer Registration Statement to be filed with the Commission after the Closing
Date, (ii) use all commercially reasonable efforts to cause such Exchange Offer
Registration Statement to be declared effective under the Act after the filing
of the Exchange Offer Registration Statement with the Commission, (iii) in
connection with the foregoing, (A) file all pre-effective amendments to such
Exchange Offer Registration Statement as may be necessary in order to cause it
to be declared effective under the Act, (B) file, if applicable, a
post-effective amendment to such Exchange Offer Registration Statement pursuant
to Rule 430A under the Act and (C) cause all necessary filings, if any, in
connection with the registration and qualification of the Exchange Notes to be
made under the blue sky laws of such jurisdictions as are necessary to permit
Consummation of the Exchange Offer, and (iv) upon the effectiveness of such
Exchange Offer Registration Statement, commence and use all commercially
reasonable efforts to Consummate the Exchange Offer. The Exchange Offer shall be
on the appropriate form permitting (i) registration of the Exchange Notes to be
offered in exchange for the Initial Notes that are Transfer Restricted
Securities and (ii) resales of Exchange Notes by Broker-Dealers that tendered
into the Exchange Offer Initial Notes that such Broker-Dealer acquired for its
own account as a result of market-making activities or other trading activities
(other than Initial Notes acquired directly from the Issuers or any Affiliate of
the Issuers) as contemplated by Section 3(c) below.

(b) The Issuers and the Guarantors shall use all of their respective
commercially reasonable efforts to cause the Exchange Offer Registration
Statement to be effective continuously, and shall keep the Exchange Offer open,
for a period of not less than the minimum period required under applicable
federal and state securities laws to Consummate the Exchange Offer; provided,
however, that in no event shall such period be less than 20 Business Days. The
Issuers and the Guarantors shall cause the Exchange Offer to comply with all
applicable federal and state securities laws. No securities other than the
Exchange Notes and the Guarantees

 

3



--------------------------------------------------------------------------------

thereof shall be included in the Exchange Offer Registration Statement. The
Issuers and the Guarantors shall use all of their respective commercially
reasonable efforts to (i) commence the Exchange Offer and issue on or prior to
30 Business Days, or longer, if required by the federal securities laws after
the date on which the Exchange Offer Registration Statement was declared
effective by the Commission, Exchange Notes in exchange for all Initial Notes
validly tendered prior thereto in the Exchange Offer and (ii) complete the
Exchange Offer on or prior to 360 days after the Closing Date (the “Consummation
Deadline”).

(c) The Issuers and the Guarantors shall include a “Plan of Distribution”
section in the Prospectus contained in the Exchange Offer Registration Statement
and indicate therein that any Broker-Dealer who holds Transfer Restricted
Securities that were acquired for the account of such Broker-Dealer as a result
of market-making activities or other trading activities (other than Initial
Notes acquired directly from the Issuers or any Affiliate of the Issuers), may
exchange such Transfer Restricted Securities pursuant to the Exchange Offer.
Such “Plan of Distribution” section shall also contain all other information
with respect to such sales by such Broker-Dealers that the Commission may
require in order to permit such sales pursuant thereto, but such “Plan of
Distribution” shall not name any such Broker-Dealer or disclose the amount of
Transfer Restricted Securities held by any such Broker-Dealer, except to the
extent required by the Commission as a result of a change in policy, rules or
regulations after the date of this Agreement. See the Shearman & Sterling
no-action letter (available July 2, 1993).

Because such Broker-Dealer may be deemed to be an “underwriter” within the
meaning of the Act and must, therefore, deliver a prospectus meeting the
requirements of the Act in connection with its initial sale of any Exchange
Notes received by such Broker-Dealer in the Exchange Offer, the Issuers and
Guarantors shall permit the use of the Prospectus contained in the Exchange
Offer Registration Statement by such Broker-Dealer to satisfy such prospectus
delivery requirement. If requested in writing by a Broker-Dealer who holds
Transfer Restricted Securities that were acquired for the account of such
Broker-Dealer as a result of market-making activities or other trading
activities (other than Initial Notes acquired directly from the Issuers or any
Affiliate of the Issuers), the Issuers and the Guarantors agree to use all of
their commercially reasonable efforts to keep the Exchange Offer Registration
Statement continuously effective, supplemented, amended and current as required
by and subject to the provisions of Sections 6(a) and (c) hereof and in
conformity with the requirements of this Agreement, the Act and the policies,
rules and regulations of the Commission as announced from time to time, for a
period of 180 days from the date on which the Exchange Offer is Consummated or
such shorter period ending on the date when all Transfer Restricted Securities
covered by such Registration Statement have been sold pursuant thereto. The
Issuers and the Guarantors shall provide sufficient copies of the latest version
of such Prospectus to such Broker-Dealers, promptly upon request, and in no
event later than one Business Day after such request, at any time during such
period.

SECTION 4. SHELF REGISTRATION

(a) Shelf Registration. If (i) the Issuers and the Guarantors are not
(A) required to file the Exchange Offer Registration Statement or (B) permitted
to Consummate the Exchange Offer because the Exchange Offer is not permitted by
applicable law or Commission policy or (ii) any Holder of Transfer Restricted
Securities notifies the Issuers prior to the 20th Business

 

4



--------------------------------------------------------------------------------

Day following Consummation of the Exchange Offer that (A) such Holder is
prohibited by law or Commission policy from participating in the Exchange Offer,
(B) such Holder may not resell the Exchange Notes acquired by it in the Exchange
Offer to the public without delivering a prospectus and the Prospectus contained
in the Exchange Offer Registration Statement is not appropriate or available for
such resales by such Holder or (C) such Holder is a Broker-Dealer and owns
Initial Notes acquired directly from the Issuers or any Affiliate of an Issuer,
then the Issuers and the Guarantors shall:

(x) use all commercially reasonable efforts to file a shelf registration
statement pursuant to Rule 415 under the Act (which may be an amendment to the
Exchange Offer Registration Statement (the “Shelf Registration Statement”))
covering resales by Holders of such Transfer Restricted Securities who satisfy
the conditions in Section 4(b) hereof relating to the provision of information
in connection with the Shelf Registration Statement; and

(y) use all commercially reasonable efforts to cause such Shelf Registration
Statement to be declared effective by the Commission on or prior to the date
that is the later of 360 days after the Closing Date and 120 days from the date
the obligation to file such Shelf Registration Statement arises pursuant to this
Section 4(a) (such date, the “Shelf Registration Statement Effectiveness
Deadline”).

If, after the Issuers and the Guarantors have filed an Exchange Offer
Registration Statement that satisfies the requirements of Section 3(a) above,
the Issuers and the Guarantors are required to file and make effective a Shelf
Registration Statement solely because the Exchange Offer is not permitted as a
result of the circumstances described under applicable federal law (i.e., clause
(a)(i)(B) above), then the filing of the Exchange Offer Registration Statement
shall be deemed to satisfy the requirements of clause (x) above; provided that,
in such event, the Issuers and the Guarantors shall remain obligated to use all
commercially reasonable efforts to meet the Shelf Registration Statement
Effectiveness Deadline.

To the extent necessary to ensure that the Shelf Registration Statement is
available for sales of Transfer Restricted Securities by the Holders thereof
entitled to the benefit of this Section 4(a) and the other securities required
to be registered therein pursuant to Section 6(b)(ii) hereof, the Issuers and
the Guarantors shall use all of their respective commercially reasonable efforts
to keep any Shelf Registration Statement required by this Section 4(a)
continuously effective, supplemented, amended and current as required by and
subject to the provisions of Sections 6(b) and (c) hereof and in conformity with
the requirements of this Agreement, the Act and the policies, rules and
regulations of the Commission as announced from time to time, for a period of at
least two years (as extended pursuant to Section 6(d) hereof) following the
Closing Date, or such shorter period as will terminate when all Transfer
Restricted Securities covered by such Shelf Registration Statement have been
sold pursuant thereto.

(b) Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder of Transfer Restricted Securities may include
any of its Transfer Restricted Securities in any Shelf Registration Statement
pursuant to this Agreement unless and until such Holder furnishes to the Issuers
in writing, within 20 days after receipt of a request therefor, the information
specified in Item 507 or 508 of Regulation S-K, to the extent such information
is required, of the Act for use in connection with any Shelf Registration

 

5



--------------------------------------------------------------------------------

Statement or Prospectus or preliminary prospectus included therein. No Holder of
Transfer Restricted Securities shall be entitled to liquidated damages pursuant
to Section 5 hereof unless and until such Holder shall have provided all such
information to the extent such information is required; provided that such
liquidated damages shall not include any liquidated damages accrued prior to the
provision of such information by such Holder. Each selling Holder agrees to
promptly furnish additional information required to be disclosed in order to
make the information previously furnished to the Issuers by such Holder not
materially misleading.

SECTION 5. LIQUIDATED DAMAGES

If (i) the Issuers and the Guarantors fail to Consummate the Exchange Offer on
or prior to the Consummation Deadline; (ii) the Shelf Registration Statement, if
required, is not declared effective by the Commission on or prior to the Shelf
Registration Statement Effectiveness Deadline; or (iii) either the Shelf
Registration Statement or Exchange Offer Registration Statement is declared
effective but thereafter ceases to be effective or usable in connection with
resales of Transfer Restricted Securities during the periods specified in this
Agreement (each such event referred to in clauses (i) through (iii) above, a
“Registration Default”), then the Issuers and the Guarantors hereby jointly and
severally agree to pay to each Holder of Transfer Restricted Securities affected
thereby liquidated damages in an amount equal to a per annum rate of 0.25% on
the principal amount of Transfer Restricted Securities held by such Holder while
the Registration Default continues for the first 90-day period immediately
following the occurrence of such Registration Default, with such rate increasing
by an additional per annum rate of 0.25% with respect to each subsequent 90-day
period until all Registration Defaults have been cured, up to a maximum amount
of liquidated damages for all Registration Defaults of 1.00% per annum on the
principal amount of Transfer Restricted Securities; provided that liquidated
damages shall accrue from and including the date on which any such Registration
Default shall occur to, but excluding, the earlier of (x) the date on which all
Registration Defaults have been cured or (y) the date on which all the Transfer
Restricted Securities otherwise become freely transferable by Holders other than
affiliates of the Issuer and the Guarantors without further registration under
the Act; provided further that the Issuers and the Guarantors shall in no event
be required to pay liquidated damages for more than one Registration Default at
any given time and the amount of liquidated damages payable shall not increase
because more than one Registration Default has occurred and is pending.

All accrued liquidated damages shall be paid to the Holders entitled thereto, in
the manner provided for the payment of interest in the Indenture, on the next
scheduled Interest Payment Date (as defined in the Notes), as more fully set
forth in the Indenture and the Notes. Notwithstanding the fact that any
securities for which liquidated damages are due cease to be Transfer Restricted
Securities, all obligations of the Issuers and the Guarantors to pay liquidated
damages with respect to securities shall survive until such time as such
obligations with respect to such securities shall have been satisfied in full.

SECTION 6. REGISTRATION PROCEDURES

(a) Exchange Offer Registration Statement. In connection with the Exchange
Offer, the Issuers and the Guarantors shall (x) comply with all applicable
provisions of Section 6(c) below, (y) use all of their respective commercially
reasonable efforts to effect such exchange and

 

6



--------------------------------------------------------------------------------

to permit the resale of Exchange Notes by Broker-Dealers that validly tendered
in the Exchange Offer Initial Notes that such Broker-Dealer acquired for its own
account as a result of its market-making activities or other trading activities
(other than Initial Notes acquired directly from the Issuers or any of their
Affiliates) being sold in accordance with the intended method or methods of
distribution thereof, and (z) comply with all of the following provisions:

(i) As a condition to its participation in the Exchange Offer, each Holder of
Transfer Restricted Securities (including, without limitation, any Holder who is
a Broker-Dealer) shall furnish, upon the request of the Issuers, prior to the
Consummation of the Exchange Offer, a written representation to the Issuers and
the Guarantors (which may be contained in the letter of transmittal contemplated
by the Exchange Offer Registration Statement) to the effect that (A) it is not
an Affiliate of the Issuers, (B) it is not engaged in, and does not intend to
engage in, and has no arrangement or understanding with any person to
participate in, a distribution of the Exchange Notes to be issued in the
Exchange Offer and (C) it is acquiring the Exchange Notes in its ordinary course
of business. As a condition to its participation in the Exchange Offer each
Holder using the Exchange Offer to participate in a distribution of the Exchange
Notes shall acknowledge and agree that, if the resales are of Exchange Notes
obtained by such Holder in exchange for Initial Notes acquired directly from the
Issuers or an Affiliate thereof, it (1) could not, under Commission policy as in
effect on the date of this Agreement, rely on the position of the Commission
enunciated in Morgan Stanley and Co., Inc. (available June 5, 1991) and Exxon
Capital Holdings Corporation (available May 13, 1988), as interpreted in the
Commission’s letter to Shearman & Sterling dated July 2, 1993, and similar
no-action letters (including, if applicable, any no-action letter obtained
pursuant to clause (i) above), and (2) must comply with the registration and
prospectus delivery requirements of the Act in connection with a secondary
resale transaction and that such a secondary resale transaction must be covered
by an effective registration statement containing the selling security holder
information required by Item 507 or 508, as applicable, of Regulation S-K.

(ii) Prior to effectiveness of the Exchange Offer Registration Statement, the
Issuers and the Guarantors shall provide a supplemental letter to the Commission
(A) stating that the Issuers and the Guarantors are registering the Exchange
Offer in reliance on the position of the Commission enunciated in Exxon Capital
Holdings Corporation (available May 13, 1988), Morgan Stanley and Co., Inc.
(available June 5, 1991) as interpreted in the Commission’s letter to Shearman &
Sterling dated July 2, 1993, and, if applicable, any no-action letter obtained
pursuant to clause (i) above, (B) including a representation that neither the
Issuers nor the Guarantors have entered into any arrangement or understanding
with any Person to distribute the Exchange Notes to be received in the Exchange
Offer and that, to the best of the Issuers’ and the Guarantors’ information and
belief, each Holder participating in the Exchange Offer is acquiring the
Exchange Notes in its ordinary course of business and has no arrangement or
understanding with any Person to participate in the distribution of the Exchange
Notes received in the Exchange Offer and (C) any other undertaking or
representation required by the Commission as set forth in any no-action letter
obtained pursuant to clause (i) above, if applicable.

 

7



--------------------------------------------------------------------------------

(b) Shelf Registration Statement. In connection with the Shelf Registration
Statement, the Issuers and the Guarantors shall:

(i) comply with all the provisions of Section 6(c) below and use all of their
respective commercially reasonable efforts to effect such registration to permit
the sale of the Transfer Restricted Securities being sold in accordance with the
intended method or methods of distribution thereof (as indicated in the
information furnished to the Issuers pursuant to Section 4(b) hereof), and
pursuant thereto the Issuers and the Guarantors will prepare and file with the
Commission a Registration Statement relating to the registration on any
appropriate form under the Act, which form shall be available for the sale of
the Transfer Restricted Securities in accordance with the intended method or
methods of distribution thereof within the time periods and otherwise in
accordance with the provisions hereof, and

(ii) issue, upon the request of any Holder or purchaser of Initial Notes covered
by any Shelf Registration Statement contemplated by this Agreement, Exchange
Notes having an aggregate principal amount equal to the aggregate principal
amount of Initial Notes sold pursuant to the Shelf Registration Statement and
surrendered to the Issuers for cancellation; the Issuers shall register Exchange
Notes on the Shelf Registration Statement for this purpose and issue the
Exchange Notes to the purchaser(s) of securities subject to the Shelf
Registration Statement in the names as such purchaser(s) shall designate.

(c) General Provisions. In connection with any Registration Statement and any
related Prospectus required by this Agreement, the Issuers and the Guarantors
shall:

(i) use their respective commercially reasonable efforts to keep such
Registration Statement continuously effective and to update the financial
statements included or incorporated therein as necessary, for the period
specified in Section 3 or 4 hereof, as applicable. Upon the occurrence of any
event that would cause any such Registration Statement or the Prospectus
contained therein (A) to contain an untrue statement of material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading or (B) not to be effective and, in the case of the Shelf
Registration Statement, usable for resale of Transfer Restricted Securities,
during the period required by this Agreement, the Issuers and the Guarantors
shall file promptly an appropriate amendment to such Registration Statement
curing such defect, and, if Commission review is required, use all commercially
reasonable efforts to cause such Registration Statement, as so amended to be
declared effective as soon as practicable;

(ii) prepare and file with the Commission such amendments and post-effective
amendments to the applicable Registration Statement as may be necessary to keep
such Registration Statement effective for the applicable period set forth in
Section 3 or 4 hereof, as the case may be; cause the Prospectus to be
supplemented by any required Prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 under the Act, and to comply fully with Rules 424,
430A and 462, as applicable, under the Act in a timely manner; and comply with
the provisions of the Act with respect to the

 

8



--------------------------------------------------------------------------------

disposition of all securities covered by such Registration Statement during the
applicable period in accordance with the intended method or methods of
distribution by the sellers thereof set forth in such Registration Statement or
supplement to the Prospectus;

(iii) advise each Holder whose Transfer Restricted Securities are being or were
registered with the Commission pursuant to a Shelf Registration Statement
promptly and, if requested by such Holder, confirm such advice in writing,
(A) when the Prospectus or any Prospectus supplement or post-effective amendment
has been filed, and, with respect to any applicable Registration Statement or
any post-effective amendment thereto, when the same has become effective, (B) of
any request by the Commission for amendments to the Registration Statement or
amendments or supplements to the Prospectus or for additional information
relating thereto, (C) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement under the Act or of
the suspension by any state securities commission of the qualification of the
Transfer Restricted Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, and (D) of the
existence of any fact or the happening of any event that makes any statement of
a material fact made in the Registration Statement, the Prospectus, any
amendment or supplement thereto or any document incorporated by reference
therein untrue, or that requires the making of any additions to or changes in
the Registration Statement in order to make the statements therein not
misleading, or that requires the making of any additions to or changes in the
Prospectus in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. If at any time the
Commission shall issue any stop order suspending the effectiveness of the
Registration Statement, or any state securities commission or other regulatory
authority shall issue an order suspending the qualification or exemption from
qualification of the Transfer Restricted Securities under state securities or
blue sky laws, the Issuers and the Guarantors shall use all of their respective
commercially reasonable efforts to obtain the withdrawal or lifting of such
order at the earliest possible time;

(iv) subject to Section 6(c)(i), if any fact or event contemplated by
Section 6(c)(iii)(D) above shall exist or have occurred, prepare a supplement or
post-effective amendment to the Registration Statement or related Prospectus or
any document incorporated therein by reference or file any other required
document so that (in the case of a Shelf Registration Statement or a
Broker-Dealer participating in an Exchange Offer), as thereafter delivered to
the purchasers of Transfer Restricted Securities, the Prospectus will not
contain an untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;

(v) In the case of a Shelf Registration Statement or a Broker-Dealer
participating in an Exchange Offer, furnish to each Holder named in the
applicable Registration Statement in connection with such exchange or sale, if
any, before filing with the Commission, copies of any Registration Statement or
any Prospectus included therein or any amendments or supplements to any such
Registration Statement or Prospectus (including all documents incorporated by
reference after the initial filing of such Registration Statement), which
documents will be subject to the review and

 

9



--------------------------------------------------------------------------------

comment of such Holders in connection with such sale, if any, for a period of at
least five Business Days prior to such filing, and the Issuers will not file any
such Registration Statement or Prospectus or any amendment or supplement to any
such Registration Statement or Prospectus (including all such documents
incorporated by reference) to which such Holders shall reasonably object within
five Business Days after the receipt thereof, except for any Registration
Statement, Prospectus or any amendment or supplement to any such Registration
Statement or Prospectus (a copy of which has been previously furnished as
provided in the preceding sentence) that counsel to the Issuers has advised the
Issuers that are, to such counsel’s knowledge, required to be filed to comply
with applicable law. A Holder shall be deemed to have reasonably objected to
such filing if such Registration Statement, amendment, Prospectus or supplement,
as applicable, as proposed to be filed, contains an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading or fails to comply
with the applicable requirements of the Act;

(vi) In the case of a Shelf Registration Statement or a Broker-Dealer
participating in an Exchange Offer, if requested in writing by Holders of a
majority in principal amount of the Transfer Restricted Securities covered by
such Registration Statement (the “Majority Holders”) in connection with such
exchange or sale, promptly include in any such Registration Statement or
Prospectus, pursuant to a supplement or post-effective amendment if necessary,
such information as the Majority Holders may reasonably request to have included
therein, including, without limitation, information relating to the “Plan of
Distribution” of the Transfer Restricted Securities, information with respect to
the principal amount of Transfer Restricted Securities being sold, the purchase
price being paid therefor and any other terms of the offering of the Transfer
Restricted Securities to be sold in such offering; and make all required filings
of such Prospectus supplement or post-effective amendment as soon as practicable
after the Issuers are notified of the matters to be included in such Prospectus
supplement or post-effective amendment;

(vii) cause the Transfer Restricted Securities covered by the Registration
Statement to be rated with the appropriate rating agencies, if so requested by
the Majority Holders;

(viii) In the case of a Shelf Registration Statement or a Broker-Dealer
participating in an Exchange Offer, furnish to each Holder who requests in
writing in connection with such exchange or sale, without charge, at least one
copy of the Registration Statement, as first filed with the Commission, and of
each amendment thereto, including financial statements and schedules, all
documents incorporated by reference therein and all exhibits (including exhibits
incorporated therein by reference);

(ix) In the case of a Shelf Registration Statement or a Broker-Dealer
participating in an Exchange Offer, deliver to each Holder without charge, as
many copies of the Prospectus (including each preliminary prospectus) and any
amendment or supplement thereto as such Persons reasonably may request; the
Issuers and the Guarantors hereby consent to the use (in accordance with law) of
the Prospectus and any

 

10



--------------------------------------------------------------------------------

amendment or supplement thereto by each selling Holder in connection with the
offering and the sale of the Transfer Restricted Securities covered by the
Prospectus or any amendment or supplement thereto;

(x) In the case of a Shelf Registration Statement, upon the request of the
Majority Holders, enter into such agreements (including underwriting agreements)
and make such representations and warranties and take all such other actions in
connection therewith in order to expedite or facilitate the disposition of the
Transfer Restricted Securities pursuant to any applicable Registration Statement
contemplated by this Agreement as may be reasonably requested by the Majority
Holders in connection with any sale or resale pursuant to any applicable
Registration Statement. In such connection, the Issuers and the Guarantors
shall:

(A) upon request of the Majority Holders, furnish (or in the case of paragraphs
(2) and (3), use all of their respective commercially reasonable efforts to
cause to be furnished) to such Holders, upon Consummation of the Exchange Offer
or upon the effectiveness of the Shelf Registration Statement, as the case may
be:

(1) a certificate in customary form, dated such date, signed on behalf of the
Issuers and each Guarantor by (x) the President or any Vice President and (y) a
principal financial or accounting officer of the Issuers and such Guarantor,
confirming, as of the date thereof, such matters as the Majority Holders may
reasonably request;

(2) an opinion in customary form, dated the date of Consummation of the Exchange
Offer or the date of effectiveness of the Shelf Registration Statement, as the
case may be, of counsel for the Issuers and the Guarantors, covering such
matters as set forth in Exhibit B of the Purchase Agreement and such other
matters as the Majority Holders may reasonably request; and

(3) a customary comfort letter, dated the date of Consummation of the Exchange
Offer, or as of the date of effectiveness of the Shelf Registration Statement,
as the case may be, from the Issuers’ independent accountants, in the customary
form and covering matters of the type customarily covered in comfort letters to
underwriters in connection with underwritten offerings, and affirming the
matters set forth in the comfort letters delivered pursuant to Section 10(i) of
the Purchase Agreement; provided that such Holders deliver to such independent
accountants any customary representation letters required by SAS 72 “Letters for
Underwriters and Certain Other Requesting Parties,” if so requested by such
accountants; and

(B) deliver such other documents and certificates as may be reasonably requested
by the Majority Holders to evidence compliance with the matters covered in
clause (A) above and with any customary conditions contained in any

 

11



--------------------------------------------------------------------------------

agreement entered into by the Issuers and the Guarantors pursuant to this clause
(B);

(xi) In the case of a Shelf Registration Statement or a Broker-Dealer
participating in an Exchange Offer, prior to any public offering of Transfer
Restricted Securities, cooperate with the Holders named in the applicable
Registration Statement and their counsel in connection with the registration and
qualification of the Transfer Restricted Securities under the securities or blue
sky laws of such jurisdictions as such Holders may request in writing and do any
and all other acts or things necessary or advisable to enable the disposition in
such jurisdictions of the Transfer Restricted Securities covered by the
applicable Registration Statement; provided, however, that neither the Issuers
nor the Guarantors shall be required to register or qualify as a foreign
corporation where it is not now so qualified or to take any action that would
subject it to the service of process in suits or to taxation, other than as to
matters and transactions relating to the Registration Statement, in any
jurisdiction where it is not now so subject;

(xii) in connection with any sale of Transfer Restricted Securities that will
result in such securities no longer being Transfer Restricted Securities,
cooperate with the Holders to facilitate the timely preparation and delivery of
certificates representing Transfer Restricted Securities to be sold and not
bearing any restrictive securities legends; and to register such Transfer
Restricted Securities in such denominations and such names as the selling
Holders may request at least two Business Days prior to such sale of Transfer
Restricted Securities;

(xiii) use all of their respective commercially reasonable efforts to cause the
disposition of the Transfer Restricted Securities covered by the Registration
Statement to be registered with or approved by such other governmental agencies
or authorities as may be necessary to enable the seller or sellers thereof to
consummate the disposition of such Transfer Restricted Securities; provided,
however, that neither the Issuers nor any Guarantor shall be required to
register or qualify as a foreign corporation where it is not now so qualified or
to take any action that would subject it to the service of process in suits or
to taxation, other than as to matters and transactions relating to the
Registration Statement, in any jurisdiction where it is not now so subject;

(xiv) provide a CUSIP number for all Transfer Restricted Securities not later
than the effective date of a Registration Statement covering such Transfer
Restricted Securities and provide the Trustee under the Indenture with printed
certificates for the Transfer Restricted Securities which are in a form eligible
for deposit with the Depository Trust Company;

(xv) otherwise use all of their respective commercially reasonable efforts to
comply with all applicable rules and regulations of the Commission, and make
generally available to its security holders with regard to any applicable
Registration Statement, as soon as practicable, a consolidated earnings
statement meeting the requirements of Rule 158 under the Act (which need not be
audited) covering a twelve-month period beginning after the effective date of
the Registration Statement (as such term is defined in paragraph (c) of Rule 158
under the Act); and

 

12



--------------------------------------------------------------------------------

(xvi) cause the Indenture to be qualified under the TIA not later than the
effective date of the first Registration Statement required by this Agreement
and, in connection therewith, cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for such Indenture to be
so qualified in accordance with the terms of the TIA; and execute and use all of
their respective commercially reasonable efforts to cause the Trustee to
execute, all documents that may be required to effect such changes and all other
forms and documents required to be filed with the Commission to enable such
Indenture to be so qualified in a timely manner.

(d) Restrictions on Holders. Each Holder agrees by acquisition of a Transfer
Restricted Security that, upon receipt of the notice referred to in
Section 6(c)(iii)(C) or any notice from the Issuers of the existence of any fact
or the happening of any event of the kind described in Section 6(c)(iii)(D)
hereof (in each case, a “Suspension Notice”), such Holder will forthwith
discontinue disposition of Transfer Restricted Securities pursuant to the
applicable Registration Statement until (i) such Holder has received copies of
the supplemented or amended Prospectus contemplated by Section 6(c)(iv) hereof,
or (ii) such Holder is advised in writing by the Issuers that the use of the
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus (in
each case, the “Recommencement Date”). Each Holder receiving a Suspension Notice
hereby agrees that it will either (i) destroy any Prospectuses, other than
permanent file copies, then in such Holder’s possession which have been replaced
by the Issuers with more recently dated Prospectuses or (ii) deliver to the
Issuers (at the Issuers’ expense) all copies, other than permanent file copies,
then in such Holder’s possession of the Prospectus covering such Transfer
Restricted Securities that was current at the time of receipt of the Suspension
Notice. The time period regarding the effectiveness of such Registration
Statement set forth in Section 3 or 4 hereof, as applicable, shall be extended
by a number of days equal to the number of days in the period from and including
the date of delivery of the Suspension Notice to the Recommencement Date;
provided, however, no such extension shall be taken into account in determining
whether liquidated damages are due pursuant to Section 5 hereof or the amount of
such liquidated damages.

SECTION 7. REGISTRATION EXPENSES

(a) All expenses incident to the Issuers’ and the Guarantors’ performance of or
compliance with this Agreement (other than underwriting discounts or
commissions) will be borne by the Issuers, regardless of whether a Registration
Statement becomes effective, including without limitation: (i) all registration
and filing fees and expenses; (ii) all fees and expenses of compliance with
federal securities and state Blue Sky or securities laws; (iii) all expenses of
printing (including printing certificates for the Exchange Notes to be issued in
the Exchange Offer and printing of Prospectuses), messenger and delivery
services and telephone; (iv) all fees and disbursements of counsel for the
Issuers and the Guarantors and all reasonable fees and disbursements of one firm
of counsel for the Holders of Transfer Restricted Securities; (v) all
application and filing fees in connection with any listing of the Exchange Notes
on a national securities exchange or automated quotation system; and (vi) all
fees and disbursements of independent certified public accountants of the
Issuers and the Guarantors (including the expenses of any special audit letters
required by or incident to such performance).

 

13



--------------------------------------------------------------------------------

The Issuers will, in any event, bear their and the Guarantors’ internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expenses of any annual
audit and the fees and expenses of any Person, including special experts,
retained by the Issuers or the Guarantors.

(b) In connection with any Registration Statement required by this Agreement
(including, without limitation, the Exchange Offer Registration Statement and
the Shelf Registration Statement) regardless of whether a Registration Statement
becomes effective, the Issuers and the Guarantors will reimburse the Holders of
Transfer Restricted Securities (including, if applicable, the Initial
Purchasers) who are tendering Initial Notes in the Exchange Offer and/or selling
or reselling Initial Notes or Exchange Notes pursuant to the “Plan of
Distribution” contained in the Exchange Offer Registration Statement or the
Shelf Registration Statement, as applicable, for the reasonable fees and
disbursements of not more than one counsel, who shall be Latham & Watkins LLP,
unless another firm shall be chosen by the Holders of a majority in principal
amount of the Transfer Restricted Securities for whose benefit such Registration
Statement is being prepared.

SECTION 8. INDEMNIFICATION

(a) Each Issuer and the Guarantors agree, jointly and severally, to indemnify
and hold harmless each Holder, its directors, officers and each Person, if any,
who controls such Holder (within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act), from and against any and all losses, claims,
damages, liabilities, judgments, and expenses (including without limitation, any
legal or other expenses incurred in connection with investigating, preparing or
defending any matter, including any action that could give rise to any such
losses, claims, damages, liabilities or judgments) caused by any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement, preliminary prospectus or Prospectus (or any amendment
or supplement thereto) provided by the Issuers to any Holder or any prospective
purchaser of Exchange Notes or registered Initial Notes, or caused by any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as such losses, claims, damages, liabilities or judgments are
caused by an untrue statement or omission or alleged untrue statement or
omission that is based upon information relating to any of the Holders furnished
in writing to the Issuers by any of the Holders.

(b) Each Holder of Transfer Restricted Securities agrees, severally and not
jointly, to indemnify and hold harmless the Issuers and the Guarantors, and
their respective directors, managers and officers, and each person, if any, who
controls (within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act) the Issuers, or the Guarantors to the same extent as the foregoing
indemnity from the Issuers and the Guarantors set forth in section (a) above,
but only with reference to information relating to such Holder furnished in
writing to the Issuers by such Holder expressly for use in any Registration
Statement. In no event shall any Holder, its directors, officers or any Person
who controls such Holder be liable or responsible for any amount in excess of
the amount by which the total amount received by such Holder with respect to its
sale of Transfer Restricted Securities pursuant to a Registration Statement
exceeds (i) the amount paid by such Holder for such Transfer Restricted
Securities and (ii) the amount of any damages that such Holder, its directors,
officers or any Person who controls such Holder has

 

14



--------------------------------------------------------------------------------

otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.

(c) In case any action shall be commenced involving any person in respect of
which indemnity may be sought pursuant to Section 8(a) or 8(b) (the “indemnified
party”), the indemnified party shall promptly notify the person against whom
such indemnity may be sought (the “indemnifying person”) in writing and the
indemnifying party shall assume the defense of such action, including the
employment of counsel reasonably satisfactory to the indemnified party and the
payment of all fees and expenses of such counsel, as incurred (except that in
the case of any action in respect of which indemnity may be sought pursuant to
both Sections 8(a) and 8(b), a Holder shall not be required to assume the
defense of such action pursuant to this Section 8(c), but may employ separate
counsel and participate in the defense thereof, but the fees and expenses of
such counsel, except as provided below, shall be at the expense of the Holder).
Any indemnified party shall have the right to employ separate counsel in any
such action and participate in the defense thereof, but the fees and expenses of
such counsel shall be at the expense of the indemnified party unless (i) the
employment of such counsel shall have been specifically authorized in writing by
the indemnifying party, (ii) the indemnifying party shall have failed to assume
the defense of such action or employ counsel reasonably satisfactory to the
indemnified party or (iii) the named parties to any such action (including any
impleaded parties) include both the indemnified party and the indemnifying
party, and the indemnified party shall have been advised by such counsel that
there may be one or more legal defenses available to it which are different from
or additional to those available to the indemnifying party (in which case the
indemnifying party shall not have the right to assume the defense of such action
on behalf of the indemnified party). In any such case, the indemnifying party
shall not, in connection with any one action or separate but substantially
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the fees and expenses of
more than one separate firm of attorneys (in addition to any local counsel) for
all indemnified parties and all such fees and expenses shall be reimbursed as
they are incurred. Such firm shall be designated in writing by a majority of the
Holders, in the case of the parties indemnified pursuant to Section 8(a), and by
the Issuers and Guarantors, in the case of parties indemnified pursuant to
Section 8(b). The indemnifying party shall indemnify and hold harmless the
indemnified party from and against any and all losses, claims, damages,
liabilities and judgments by reason of any settlement of any action (i) effected
with its written consent or (ii) effected without its written consent if the
settlement is entered into more than twenty Business Days after the indemnifying
party shall have received a request from the indemnified party for reimbursement
for the fees and expenses of counsel (in any case where such fees and expenses
are at the expense of the indemnifying party) and, prior to the date of such
settlement, the indemnifying party shall have failed to comply with such
reimbursement request. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement or compromise of, or
consent to the entry of judgment with respect to, any pending or threatened
action in respect of which the indemnified party is or could have been a party
and indemnity or contribution may be or could have been sought hereunder by the
indemnified party, unless such settlement, compromise or judgment (i) includes
an unconditional release of the indemnified party from all liability on claims
that are or could have been the subject matter of such action and (ii) does not
include a statement as to or an admission of fault, culpability or a failure to
act, by or on behalf of the indemnified party.

 

15



--------------------------------------------------------------------------------

(d) To the extent that the indemnification provided for in this Section 8 is
unavailable to an indemnified party in respect of any losses, claims, damages,
liabilities or judgments referred to therein, then each indemnifying party, in
lieu of indemnifying such indemnified party, shall contribute to the amount paid
or payable by such indemnified party as a result of such losses, claims,
damages, liabilities or judgments (i) in such proportion as is appropriate to
reflect the relative benefits received by the Issuers and the Guarantors, on the
one hand, and the Holders, on the other hand, from their sale of Transfer
Restricted Securities or (ii) if the allocation provided by clause 8(d)(i) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause 8(d)(i) above but
also the relative fault of the Issuers and the Guarantors, on the one hand, and
of the Holder, on the other hand, in connection with the statements or omissions
which resulted in such losses, claims, damages, liabilities or judgments, as
well as any other relevant equitable considerations. The relative fault of the
Issuers and the Guarantors, on the one hand, and of the Holder, on the other
hand, shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by any Issuer
or the Guarantors, on the one hand, or by the Holder, on the other hand, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

Each Issuer, the Guarantors and each Holder agree that it would not be just and
equitable if contribution pursuant to this Section 8(d) were determined by pro
rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding paragraph. The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages, liabilities or judgments referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any matter, including any
action that could have given rise to such losses, claims, damages, liabilities
or judgments. Notwithstanding the provisions of this Section 8, no Holder, its
directors, its officers or any Person, if any, who controls such Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the total received by such Holder with respect to the sale of Transfer
Restricted Securities pursuant to a Registration Statement exceeds (i) the
amount paid by such Holder for such Transfer Restricted Securities and (ii) the
amount of any damages which such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute pursuant to this Section 8(d) are several in
proportion to the respective principal amount of Transfer Restricted Securities
held by each Holder hereunder and not joint.

SECTION 9. RULE 144A AND RULE 144

The Issuers and the Guarantors agree with each Holder, for so long as any
Transfer Restricted Securities remain outstanding and during any period in which
the Issuers or the Guarantors (i) are not subject to Section 13 or 15(d) of the
Exchange Act, to make available, upon request of any Holder, to such Holder or
beneficial owner of Transfer Restricted Securities

 

16



--------------------------------------------------------------------------------

in connection with any sale thereof and any prospective purchaser of such
Transfer Restricted Securities designated by such Holder or beneficial owner,
the information required by Rule 144A(d)(4) under the Act in order to permit
resales of such Transfer Restricted Securities pursuant to Rule 144A under the
Act, and (ii) are subject to Section 13 or 15(d) of the Exchange Act, to make
all filings required thereby in a timely manner in order to permit resales of
such Transfer Restricted Securities pursuant to Rule 144.

SECTION 10. MISCELLANEOUS

(a) Remedies. The Issuers and the Guarantors acknowledge and agree that any
failure by the Issuers and/or the Guarantors to comply with their respective
obligations under Sections 3 and 4 hereof may result in material irreparable
injury to the Initial Purchasers or the Holders for which there is no adequate
remedy at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of any such failure, the Initial Purchasers or
any Holder may obtain such relief as may be required to specifically enforce the
Issuers’ and the Guarantors’ obligations under Sections 3 and 4 hereof. The
Issuers and the Guarantors further agree to waive the defense in any action for
specific performance that a remedy at law would be adequate.

(b) No Inconsistent Agreements. Neither Issuer nor any Guarantor will, on or
after the date of this Agreement, enter into any agreement with respect to its
securities that is inconsistent with the rights granted to the Holders in this
Agreement or otherwise conflicts with the provisions hereof. Neither of the
Issuer nor any Guarantor has previously entered into, nor is currently party to,
any agreement granting any registration rights with respect to its securities to
any Person that would require such securities to be included in any Registration
Statement filed hereunder. The rights granted to the Holders hereunder do not in
any way conflict with and are not inconsistent with the rights granted to the
holders of the Issuers’ and the Guarantors’ securities under any agreement in
effect on the date hereof.

(c) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless (i) in the case of Section 5 hereof
and this Section 10(c)(i), the Issuers have obtained the written consent of
Holders of all outstanding Transfer Restricted Securities and (ii) in the case
of all other provisions hereof, the Issuers have obtained the written consent of
Holders of a majority of the outstanding principal amount of Transfer Restricted
Securities (excluding Transfer Restricted Securities held by the Issuers or
their Affiliates). Notwithstanding the foregoing, a waiver or consent to
departure from the provisions hereof that relates exclusively to the rights of
Holders whose Transfer Restricted Securities are being tendered pursuant to the
Exchange Offer, and that does not affect directly or indirectly the rights of
other Holders whose Transfer Restricted Securities are not being tendered
pursuant to such Exchange Offer, may be given by the Holders of a majority of
the outstanding principal amount of Transfer Restricted Securities subject to
such Exchange Offer.

(d) Additional Guarantors. The Issuers shall cause any of their Subsidiaries (as
defined in the Indenture) that becomes, prior to the consummation of the
Exchange Offer, a Guarantor in accordance with the terms and provisions of the
Indenture to become a party to this Agreement as a Guarantor. It is understood
and agreed that if, prior to the Exchange Offer, a

 

17



--------------------------------------------------------------------------------

Guarantor that has executed this Agreement is no longer a Guarantor under the
Indenture pursuant to and in accordance with the provisions of the Indenture,
such Guarantor shall no longer be a Guarantor for purposes of this Agreement.

(e) Third Party Beneficiary. The Holders shall be third party beneficiaries to
the agreements made hereunder between the Issuers and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, and shall have the right to
enforce such agreements directly to the extent they may deem such enforcement
necessary or advisable to protect its rights or the rights of Holders hereunder.

(f) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telecopier or air courier
guaranteeing overnight delivery:

(i) if to a Holder, at the address set forth on the records of the Registrar
under the Indenture, with a copy to the Registrar under the Indenture; and

(ii) if to the Issuers or the Guarantors:

Hughes Network Services, LLC

11717 Exploration Lane

Germantown, Maryland 20876

Telecopier No. (301) 428-2818

Attention: Dean Manson, Esq.

With a copy to:

Akin Gump Strauss Hauer & Feld LLP

590 Madison Avenue

New York, New York 10022-2524

Telecopier No.: (212) 872-1002

Attention: Rosa Testani, Esq.

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged, if telecopied; and on the next Business Day, if timely delivered
to an air courier guaranteeing overnight delivery.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

(g) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including
without limitation and without the need for an express assignment, subsequent
Holders; provided that nothing herein shall be deemed to permit any assignment,
transfer or other disposition of Transfer Restricted Securities in violation of
the terms hereof or of the Purchase Agreement or the Indenture. If any
transferee of any Holder shall acquire Transfer Restricted Securities in any
manner, whether by operation of law or otherwise, such Transfer Restricted
Securities shall be held subject to all of

 

18



--------------------------------------------------------------------------------

the terms of this Agreement, and by taking and holding such Transfer Restricted
Securities such Person shall be conclusively deemed to have agreed to be bound
by and to perform all of the terms and provisions of this Agreement, including
the restrictions on resale set forth in this Agreement and, if applicable, the
Purchase Agreement, and such Person shall be entitled to receive the benefits
hereof.

(h) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(i) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(j) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAW RULES THEREOF.

(k) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

(l) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted with respect to the Transfer
Restricted Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

(Signature Pages Follow)

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

HUGHES NETWORK SYSTEMS, LLC

By:   /s/ Dean Manson  

Name:

 

Dean Manson

 

Title:

  Vice President, General Counsel and Secretary

 

 

HNS FINANCE CORP.

By:   /s/ Dean Manson  

Name:

 

Dean Manson

 

Title:

  Vice President, General Counsel and Secretary

 

 

HUGHES NETWORK SYSTEMS INTERNATIONAL

SERVICE COMPANY

By:   /s/ Dean Manson  

Name:

 

Dean Manson

 

Title:

  Vice President, General Counsel and Secretary

 

 

HNS REAL ESTATE, LLC

By:   /s/ Dean Manson  

Name:

 

Dean Manson

 

Title:

  Vice President, General Counsel and Secretary

 

 

HNS-INDIA VSAT, INC.

By:   /s/ Dean Manson  

Name:

 

Dean Manson

 

Title:

  Vice President, General Counsel and Secretary



--------------------------------------------------------------------------------

HNS SHANGHAI, INC.

By:   /s/ Dean Manson  

Name:

 

Dean Manson

 

Title:

  Vice President, General Counsel and Secretary

 

21



--------------------------------------------------------------------------------

Accepted and agreed to as of

the date first above written:

 

BEAR, STEARNS & CO. INC.

By:

  /s/ Joseph Sheehan  

Name: Joseph Sheehan

 

Title: Senior Managing Director

 

MORGAN STANLEY & CO. INCORPORATED

By:

  /s/ James C. Murray  

Name: James C. Murray

 

Title: Executive Director

 

BANC OF AMERICA SECURITIES LLC

By:

  /s/ Mark Piegza  

Name: Mark Piegza

 

Title: Managing Director

 

22



--------------------------------------------------------------------------------

SCHEDULE I

Guarantors

 

Legal Name

   Jurisdiction of Incorporation

Hughes Network Systems International Service Company

   Delaware

HNS Real Estate, LLC

   Delaware

HNS-India VSAT, Inc.

   Delaware

HNS Shanghai, Inc.

   Delaware